Mandate of a Member
Before the vote, I have a request from Mr Watson to take the floor to table a procedural motion.
on behalf of the ALDE Group. - Mr President, I rise because a member of my group, Mr Geremek, is to have his mandate as a Member of the European Parliament revoked by his own government with effect from 19 April. The powers under which the Polish Government is revoking Mr Geremek's mandate are a 'lustration' or monitoring law adopted just a couple of months ago which is currently under legal challenge in Poland's constitutional court. This law requires all journalists, academics and elected MPs to sign a declaration stating that they never collaborated with the Communist-era security services.
Mr Geremek has signed such declarations in the past. His refusal to sign in this case is on moral rather than political grounds. He rightly objects to the witch-hunt which the Polish Government seeks.
(Loud and sustained applause)
I would ask three things, Mr President. I would ask first of all whether Mr Kaczyński, who met Mr Pöttering last week, raised this issue with him; secondly, whether it is right and indeed possible for a Member of this House to be stripped of their democratically-elected mandate in this way; and thirdly, whether you would give this House the assurance that Parliament will act to protect Mr Geremek's right to exercise his democratically-elected mandate with all possible haste.
(Loud and sustained applause)
Mr Watson has, in my opinion, already broadly expressed a feeling that is shared by us all.
Chairman of the PSE Group. - (DE) Mr President, ladies and gentlemen, further to what Mr Watson has just said, I want to say, on behalf of my group, and addressing Mr Geremek personally, that we - as you, Mr Geremek, will be aware - share but few of your political views, but there is one point on which you can count on the Socialist Group in this House, on its unconditional solidarity and - I do believe - on that of the House as a whole, and that is when it comes to fighting off a government that, while being within the European Union, seeks to persecute a man who fought as few others have done for Poland's liberation and for its development as a democracy. It is a disgrace that so great a country should be ruled by such a government.
(Sustained applause)
Mr Watson has said what needed to be said, and I expect the President of this House, tomorrow, to tell the Kaczyński Government that we expect the Polish Government to afford Mr Geremek the protection due to him as a Member of this House. We will, in future, judge everything that has to do with Poland by its treatment of him, and I expect Mr Poettering, tomorrow, to make that as plain as I have.
(Applause)
Mr President, ladies and gentlemen, not only do we agree with Mr Geremek, but for years we have fought against Stalinism with Mr Geremek, and it is unthinkable that, today, ...
(Commotion)
... and that is why this Parliament has to be uncompromising.
(As the commotion did not stop, the Member addressed the President)
Can you tell these madmen to keep quiet?
Ladies and gentlemen, Mr Cohn-Bendit has the floor, and your behaviour in this matter does little for Parliament's reputation.
There is only one position that this Parliament can adopt: if a government is employing Stalinist or fascist methods, we must unhesitatingly protect our fellow Member from all the madmen in this House. We stand united.
(Applause)
chairman of the GUE/NGL Group. - (FR) Mr President, ladies and gentlemen, I have been at odds politically with Mr Geremek in the past and will be again in the future. Despite that, I am only too happy to express to him my deep respect for the political courage that he has demonstrated and, on behalf of my group, I give him my full support.
(Applause)
The chairman of the Committee on Legal Affairs, Mr Gargani, has the floor.
(Protests)
Chairman of the Committee on Legal Affairs. - (IT) Mr President, ladies and gentlemen, as Chairman of the Committee on Legal Affairs, I should like to reassure Parliament and all my fellow Members that as soon as this issue is examined - which I hope will be soon - ...
(interruption)
...as soon as the Bureau sends the committee the documentation on this issue, we shall duly examine all the documents, with the considerable sensitivity for Parliament's autonomy that distinguishes the Legal Committee, and we shall once again ensure that this Parliament remains autonomous and that its Members, who represent Europe, can be protected in their autonomy and freedom.
Mr President, ladies and gentlemen, I should like simply to say that every Member here present, irrespective of the party to which he or she belongs, enjoys parliamentary immunity. We are a parliament and we abide by the rules! For the time being, there has been no request, no legal analysis, as Mr Gargani has said. Mr Geremek has our full support, and I can also confirm to him that he has the support of the Group of the European People's Party (Christian Democrats) and European Democrats. We abide by the rules of law in this House, rules that apply to all MEPs, including Mr Geremek!
(Applause)
The speeches that have been made may well clarify both the form and content of this matter.
Ladies and gentlemen, we have not received notification today of this decision of the Polish Government, which, I might add, is highly questionable. Parliament's role is to safeguard and protect the parliamentary duties exercised by one of its Members.
What I imagine will happen is that the Conference of Presidents will have to debate this issue and that the Committee on Legal Affairs, precisely in the terms stated by Mr Gargani, will be very keen to ensure that Parliament's independence is respected, and I therefore consider this debate now closed.
(Protests)
The debate is closed.
The next item is the vote.
(Despite the President's urgings, the protests continued)